Exhibit 10.1
CONSULTING AGREEMENT


CONSULTING AGREEMENT dated as of April 7, 2015 (the “Agreement”) by and between
Richard Chernicoff (the “Consultant”) and Marathon Patent Group, Inc., a Nevada
corporation (the “Company”).
 
WHEREAS, Consultant is a director of the Company and the Company desires to
engage Consultant to provide certain consulting services related to the
Company’s business and to appoint Consultant to the position of Interim General
Counsel (an executive officer) and Consultant is willing to be engaged by the
Company as a consultant, and to serve as director and officer of the Company,
and to provide such services, on the terms and conditions set forth below;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Consultant agree as follows:


1.           Consulting.                      The Company hereby retains
Consultant, and Consultant hereby agrees to perform the services required of the
Consultant, upon the terms and subject to the conditions contained herein.


2.           Duties of Consultant.


(a)           The Company hereby engages Consultant to perform the services
listed on the attached Exhibit A (the "Services") during the Term (as defined
below). This Agreement shall not constitute an agreement or obligation of the
Company to employ Consultant nor an agreement or obligation of the Company to
appoint or retain (or refrain from removal of) Consultant as director or officer
of the Company, which appointments and retention shall be “at will” and at the
discretion of the Board of Directors of the Company and applicable law.  The
obligation of Consultant to perform the Services are personal and may not be
assigned or delegated by Consultant to any third-party, which agreement is a
material inducement of Company to enter into this Agreement.
 
(b)           It is expected that the Services will require approximately
two-third of Consultant’s time and activities each work month, during the Term,
and that Consultant will be free to pursue other activities (consistent with
this Agreement) in the balance of his time.  Should the work expand beyond
two-thirds of Consultant’s time and activities each work month, then the Company
and Consultant will discuss in good faith a reduction in scope or increase in
compensation.
 
    3A.           Term.  Subject to the provisions for termination hereinafter
provided, the term of this Agreement shall commence on the date hereof (the
“Effective Date”) and shall continue until this Agreement is terminated per
Section 6 (the “Term”).
 
    3B.            Compensation. In consideration of the Services to be rendered
by Consultant hereunder, during the Term the Company agrees to pay the
Consultant as follows:


(a)  Cash Compensation: During the Term, the Company shall pay the Consultant,
or to Consultant’s designee, a monthly retainer in the amount of $27,000
commencing on the Effective Date payable in arrears, in accordance with the
practices of the Company; and
 
(b)  Equity Compensation: Within ten (10) days following the Effective Date, the
Company shall issue the Consultant ten (10) year stock options to purchase
280,000 shares of the Company’s common stock (the “Award”), under the Company’s
2014 Equity Incentive Plan (the “Plan”), subject to shareholder approval.  The
stock options shall have an exercise price equal to the market price equal to
$6.76, the closing consolidated bid price (as required by NASDAQ) of the
Company’s common stock on the date immediately prior to the Board of Directors
approval of such stock options (“Exercise Price”) and shall vest as follows: 25%
of the Award shall vest on the 12 month anniversary of the Effective Date and
thereafter 2.083% on the 21st day of each succeeding calendar month, provided
the Consultant is continuing provide services (in addition to as a member of the
Company’s board) within the meaning of the Plan at the time of vesting.  The
Award shall be subject in all respects to the terms of the Plan. Notwithstanding
anything herein to the contrary, the Award shall be subject to the following as
an additional condition of vesting: (A) options to purchase 70,000 shares of the
Company’s common stock under the Award shall not vest at all unless the price of
the Company’s common stock while Consultant continues as an officer and/or
director reach $8.99 and (B) options to purchase 70,000 shares of the Company’s
common stock under the Award shall not vest at all unless the price of the
Company’s common stock while Consultant continues as an officer and/or director
reach $10.14.  All Awards shall be subject in all respects to the terms of the
Plan.


 
 

--------------------------------------------------------------------------------

 
 
4.           Representations and Warranties and Covenants of the
Consultant.  Consultant represents and warrants as follows:
 
       (a) The stock options and the common stock underlying the stock options
(collectively, the “Securities”) granted to the Consultant pursuant to this
Agreement are being acquired by the Consultant for his own account, for
investment purposes, and not with a view to, or for sale in connection with, any
distribution of the Securities. It is understood that the Securities have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”) by reason of exemption from the registration provisions of the Securities
Act which depends, among other things, upon the bona fide nature of his
representations as expressed herein;


       (b) The Securities must be held by the Consultant indefinitely unless
they are subsequently registered under the Securities Act and any applicable
state securities laws, or an exemption from such registration is available. The
Company is under no obligation to register the Securities or to make available
any such exemption;


       (c) Consultant further represents that Consultant has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition and to obtain additional information reasonably
necessary to verify the accuracy of such information;


       (d) Unless and until the Securities are registered under the Securities
Act, all certificates representing the Securities and any certificates
subsequently issued in substitution therefore and any certificate for any
securities issued pursuant to any stock split, share reclassification, stock
dividend or other similar capital event shall bear legends in substantially the
following form:


 
THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.



(e) The Consultant is an “accredited investor” as such term is defined in Rule
501 of Regulation D promulgated under the Securities Act.


    5.           Expenses.  Consultant shall be entitled to prompt reimbursement
by the Company for all reasonable ordinary and necessary travel, entertainment,
and other expenses incurred by Consultant during the Term in accordance with the
policies and procedures established by the Company.  The Company agrees to
reimburse Consultant’s fees to be a member of the California bar and costs and
expenses associated with continuing legal education in connection therewith
 
    6.           Termination.   Either party may, in its discretion and at its
option terminate Consultant’s engagement by the Company and the Term at any time
upon thirty (30) days’ prior written notice to the other party.  Upon
termination of the Term, the Company shall no longer be obligated to pay
Consultant the monthly retainer and (unless Consultant is providing continuing
service (in addition to being a member of the Company’s board) to the Company
within the meaning of the Plan) all unvested Award or Further Awards shall be
immediately forfeited.
 
    7.           Confidential Information.   Consultant recognizes and
acknowledges that by reason of Consultant’s retention by and service to the
Company before, during and, if applicable, after the Term, Consultant will have
access to certain confidential and proprietary information relating to the
Company’s business, which may include, but is not limited to, trade secrets,
trade “know-how,” product development techniques and plans, formulas, customer
lists and addresses,  financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”).  Consultant acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Consultant
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the Term (or any renewal Term) use any Confidential
Information or divulge or disclose any Confidential Information to any person or
entity except in connection with the performance of Consultant’s duties for the
Company and in a manner consistent with the Company’s policies regarding
Confidential Information.  Consultant also covenants that at any time after the
termination of this Agreement, directly or indirectly, he will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person or entity, unless such disclosure in the furtherance of the Company’s
business interest or such information is in the public domain through no fault
of Consultant or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order Consultant to divulge, disclose or make
accessible such information.  All written Confidential Information (including,
without limitation, in any computer or other electronic format) which comes into
Consultant’s possession during the Term (or any renewal Term) shall remain the
property of the Company.  Except as required in the performance of Consultant’s
duties for the Company, or unless expressly authorized in writing by the
Company, Consultant shall not remove any Confidential Information from the
Company’s premises, except in connection with the performance of Consultant’s
duties for the Company and in a manner consistent with the Company’s policies
regarding Confidential Information.  Upon termination of this Agreement, the
Consultant agrees to return immediately to the Company all written Confidential
Information (including, without limitation, in any computer or other electronic
format) in Consultant’s possession.


 
 

--------------------------------------------------------------------------------

 
 
8.           Independent Contractor.  It is understood and agreed that this
Agreement does not create any relationship of association, partnership or joint
venture between the parties, nor constitute either party as the agent or legal
representative of the other for any purpose whatsoever; and the relationship of
Consultant to the Company for all purposes shall be one of independent
contractor.  Neither party shall have any right or authority to create any
obligation or responsibility, express or implied, on behalf or in the name of
the other, or to bind the other in any manner whatsoever in the capacity of
Consultant as independent contractor. By virtue of this Agreement or services
hereunder Consultant will not have any right or entitlement in or to any
pension, retirement, health plan, welfare plan, disability or other benefit
programs now or hereafter available to Company or any subsidiary employees.
Consultant will be responsible for payment of any income, withholding or social
security taxes in connection with the compensation paid or provided hereunder.


9.           Conflict of Interest.  The Consultant represents to the Company
that there is no conflict of interest in connection with the retention by the
Company of the Consultant pursuant to this Agreement as of the Effective Date.
The Company recognizes and acknowledges that Consultant is currently a director
of Unwired Planet, Inc., a Delaware corporation (collectively with its related
entities, “Unwired Planet”), and has a pre-existing business relationship with
Unwired Planet which includes but is not limited to equity ownership of Unwired
Planet by Consultant.The Company agrees that Consultant may provide services to
other entities, including, but not limited to, entities which are in the
business of patent assertion and ownership, concurrently with providing the
Services.  Such agreement shall not include any waiver of the Consultant’s
obligations as a director or officer of the Company under Nevada law nor
constitute a waiver permitting Consultant to represent interests directly
adverse to the interests of the Company.  The Consultant will have no duty to
disclose such other representations to the Company unless and until it becomes
reasonably foreseeable that such other representations will be in conflict with
Company’s interest. 
 
10.           Waiver of Breach.  The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate nor be construed as a waiver
of any subsequent breach.
 
11.           Binding Effect; Benefits.  The Consultant may not assign his
rights hereunder without the prior written consent of the Company, and any such
attempted assignment without such consent shall be null and void and without
effect.  This Agreement shall inure to the benefit of, and shall be binding
upon, the parties hereto and their respective successors, permitted assigns,
heirs and legal representatives.
 
12.           Notices.  All notices and other communications which are required
or may be given under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when delivered in person, (b) one (1) business day
after being mailed with a nationally recognized overnight courier service, or
(c) three (3) business days after being mailed by registered or certified first
class mail, postage prepaid, return receipt requested, to the parties hereto
at:                                          
 

  If to the Company, to :    Marathon Patent Group, Inc.   11100 Santa Monica
Blvd., Ste. 380   Los Angeles, CA  90025       If to the Consultant, to:      
Richard S. Chernicoff   4309 Forest Avenue SE   Mercer Island, WA  98040

                          
13.           Entire Agreement; Amendments.  This Agreement contains the entire
agreement and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter
hereof.  This Agreement may not be changed orally, but only by an agreement in
writing signed by the party against whom any waiver, change, amendment,
modification or discharge is sought.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Severability.  The invalidity of all or any part of any provision
of this Agreement shall not render invalid the remainder of this Agreement or
the remainder of such provision.  If any provision of this Agreement is so broad
as to be unenforceable, such provision shall be interpreted to be only so broad
as is enforceable.
 
15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York and any disputes
or disagreements involving the Company and Consultant arising out of or related
to this Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to the principles
of conflicts of law thereof.
 
16.           Liability and Insurance. Without derogating from the California
Rules of Professional Conduct (the “California Rules”), except for willful or
grossly negligent acts, neither party will be liable to the other party for any
loss or damage resulting from, arising under or in connection with this
Agreement and the services contemplated hereby.  Per Rule 3-410 of the
California Rules, Consultant advises the Company that he does not carry
professional liability insurance.  To the maximum extent permissible under the
applicable policy, the Company will provide the Consultant coverage under its
director and officer, general liability and errors and omissions insurance
policies, no less favorable than that provided to comparably situated executives
of the Consultant.
 
17.           Assignment.  The rights and obligations arising out of this
Agreement will not be assignable or transferable by operation of law or
otherwise by either party without the written consent of the other party.
 
18.           Severability.  Each provision of this Agreement is severable and
if any provision of this Agreement or part thereof is or becomes void, illegal
or unenforceable by any legislation to which it is subject, the remaining
provisions will not be affected.
 
19.           Arbitration.  Each party agrees that arbitration before a single
JAMS arbitrator in Los Angeles, California will be the sole and exclusive forum
for resolution of disputes between the parties hereunder or related
hereto.  Such arbitration will be conducted with extremely limited discovery and
in the sole interest of prompt low cost resolution of such dispute.  The
arbitrator will award attorney’s fees and expenses and costs of the arbitration
to the substantially prevailing party.
 
20.           Force Majeure.  The failure or delay of either party to perform
any obligation under this Agreement solely by reason of acts of God, acts of
government, riots, wars, strikes, lockouts, accidents in transportation, death,
disability or other cause beyond each party’s control will not be deemed to be a
breach of this Agreement; provided that the party so prevented from complying
herewith will give prompt notice of the occurrences of such events to the other
party and will continue to take any actions within that party’s power to comply
as fully as possible herewith.
 
21.           Modification.  This Agreement may only be changed or modified in
writing signed by both of the parties.
 
22.           Headings.  The headings herein are inserted only as a matter of
convenience and reference, and in no way define, limit or describe the scope of
this Agreement or the intent of the provisions thereof.
 
23.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Signatures evidenced by
facsimile transmission will be accepted as original signatures.


[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.
 




 

     MARATHON PATENT GROUP, INC.          By:  /s/ Doug Croxall     Name: Doug
Croxall     Title:   Chief Executive Officer          
RICHARD CHERNICOFF
 
    /s/ Richard Chernicoff    

                                                                                
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Services
 
Interim General Counsel reporting to the Chief Executive Officer.
 
Interim General Manager of Commercial Product Commercialization and Development.
 


 

                                         

 